—Proceeding pursuant to CPLR article 78 to review a determination of the Commissioner of the State of New York Office of Mental Retardation and Developmental Disabilities dated December 20, 2001, which, after a hearing, rejected the petitioner’s objections to the establishment of a community residential facility for the disabled in the Village of Wappingers Falls.
Adjudged that the determination is confirmed, the petition is denied, and the proceeding is dismissed on the merits, without costs or disbursements.
Contrary to the petitioner’s contention, the determination of the Commissioner of the State of New York Office of Mental Retardation and Developmental Disabilities was supported by substantial evidence. The petitioner failed to demonstrate that the establishment of the subject community residential facility would result in an overconcentration of the same or similar facilities so as to substantially alter the nature and character of the area (see Mental Hygiene Law § 41.34 [c]; Matter of Jennings v New York State Off. of Mental Health, 90 NY2d 227 [1997]; Matter of Town of Kent v Maul, 262 AD2d 495 [1999]; Matter of Town of Oyster Bay v Maul, 231 AD2d 580 [1996]; Matter of Town of Southeast v Maul, 225 AD2d 784 [1996]; Matter of Cedar Grove Civic Homeowners Assn. v Maul, 225 AD2d 618 [1996]). Florio, J.P., S. Miller, McGinity and Adams, JJ., concur.